Citation Nr: 1633929	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for kidney disease.
 
2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1956 to July 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that, in his October 2009 notice of disagreement, the Veteran asked to appear before a Decision Review Officer at a hearing at the RO.  Such a hearing was scheduled for May 2011; in an April 2011 letter, the Veteran withdrew his request.  In addition, in his June 2011 substantive appeal, the Veteran asked to appear before a member of the Board at a videoconference hearing at the RO.  Such a hearing was scheduled for June 2016.  However, prior to the hearing, the Veteran contacted VA and indicated that he no longer wanted a Board hearing.  Therefore, each of his hearing requests is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

Please note this appeal has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's decision concerning the Veteran's claims for service connection for kidney disease and tinnitus are set forth below.  The claims for service connection for bilateral hearing loss is addressed in the remand following the order.  These matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's kidney disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.
2.  Resolving any reasonable doubt in the Veteran's favor, his tinnitus is due to noise exposure during military service.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  
§§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional discussion as to VA's duty to assist are discussed below in the context of the decision analysis.

Service Connection - Kidney Disease

Background

The Veteran currently has a right kidney disorder which he contends had its origin in service.  He indicated that he noted blood in his urine while in service, which he asserts was an indication of the onset of his kidney disorder, and requests the Board grant service connection for such.


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  In this regard, certain diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this case, the Veteran's kidney disease is not enumerated under 38 C.F.R. 
§ 3.309(a).  As such, service connection for kidney disease may not be established on a presumptive basis, to include on a showing of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

As noted, the Veteran contends that he currently experiences a kidney disorder as a result of his military service.  Specifically, he alleges that, although he did not seek treatment when he noticed blood in his urine in service, he nevertheless developed a kidney problem while in the Navy.  He believes that this is evidence of an inservice kidney disorder.  

The Board notes that the medical evidence of record demonstrates that the Veteran has been diagnosed with a unilateral small kidney, right side, and that he has no renal function in that kidney.  Thus, the element of a current disability is met. However, as will be discussed below, there is no credible evidence of an in-service injury, and the Veteran's claim must be denied.

The Veteran's service treatment records do not reflect any complaints or diagnoses associated with his kidneys.  The Veteran's July 1960 discharge examination was normal, with a urinalysis performed at that time showing no abnormalities.

There is also no competent, probative evidence of record which establishes or indicates a relationship between an in-service event, injury, or disease and the Veteran's current kidney disorder.  In this regard, neither the Veteran nor his representative has presented or identified any existing evidence or opinion. 

The Veteran has not been afforded an examination in connection with his kidney disease claim; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, VA must consider the following four factors: 1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; 2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; 3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and 4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses of kidney disease, other than the Veteran's current statements.  Moreover, as will be discussed below, the Veteran is not competent to diagnose kidney disease.  The Veteran has not specifically reported any injuries, diseases or other incidents in service to which the blood in his urine or his current right kidney disability could be attributed.  There is no explanation of how he knew it was blood in his urine.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board notes that the Veteran alleges that his current kidney disease first manifested as an incident in service in which there was blood in his urine.  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters, supra.  The Board finds that the question regarding the potential relationship between the Veteran's current kidney disability and any incident during his military service is complex in nature, and there is no suggestion that the Veteran has had any medical training.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnoses of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Essentially, to the extent that the Veteran is competent to state that he experienced urinary problems while in service, the Board finds that statement to be unpersuasive in linking such a problem to active service, particularly given the lack of medical evidence or opinion supporting his contention.  Although the Veteran is competent to state what he experienced through his senses, such as seeing discolored urine, the record overall is silent for any such problems, both in service and for many years following service.  Layno, supra.

Additionally, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he experienced blood in his urine while in service, but provides very little in the way of details (what color was the urine, why did you believe it was blood, how often did you see the discolored urine, had you sustatained an injury prior, how often did the discolored urine appear?).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistent with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In the instant case, the Board finds that the Veteran's statements regarding an in-service incident lack credibility as they are inconsistent with other evidence of record, contain little detail, and were made under circumstances indicating bias or interest and, therefore, are accorded no probative weight. 

While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, supra.

In this regard, the Board notes that the Veteran's separation examination showed no issues with his urine.  Post-service treatment records are negative as well for any complaints, treatment, or diagnoses referable to the Veteran's kidneys until decades after service.  Moreover, the lay statements of record are vague and provide no supporting context.  The Board finds that the Veteran's in-service history of symptoms (or lack thereof) at the time of service separation are more contemporaneous to service, so as to be of more probative value than the more recent assertions that are without detail and made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Therefore, the Board finds that the Veteran's statements concerning an in-service incident have diminished probative value.

Overall, the Board finds that, while the evidence shows that the Veteran suffers from a current kidney disorder, there is no credible evidence of an in-service event, injury, or disease, and there is no competent, probative opinion of record indicating, let alone establishing, a relationship between the Veteran's current kidney disorder and his military service. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service Connection - Tinnitus

Background

The Veteran contends that his tinnitus is the result of his exposure to loud noises while in the Navy.  Specifically, the Veteran indicated that he was assigned to a gun mount without ear protection, and that as a result, he has experienced a ringing in his ears, or tinnitus, since service. 

Facts and Analysis

In a June 2008 VA treatment note, the Veteran reported that he had been experiencing ringing in his ears for "decades."

In September 2009, the Veteran underwent a VA audiological examination.  At that time, the VA audiologist noted that the Veteran reported experiencing tinnitus since his military service.  The audiologist reviewed the Veteran's service treatment records and noted various treatment for external ear infections and ear fungus, all of which resolved by the time of the Veteran's separation, as well as a lack of complaints of ringing in the ears during service.   The audiologist indicated that ear infections and fungus would not cause tinnitus, and he opined that it was less likely as not that the Veteran's tinnitus was due to his military service.  The audiologist offered no rationale for his conclusion, other than to question the Veteran's credibility in reporting his symptoms. 

The Board finds that the VA examiner's opinion is of little probative value, as it lacks adequate rationale for a speculative opinion as to the etiology of the Veteran's tinnitus. 

For a disability like tinnitus, a veteran is competent to describe symptoms that he experienced in service, or at any time after service, when the symptoms he perceived were experienced directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his discharge from service.  The Veteran has reported that his tinnitus began while in service, and that it has continued since.  Thus, in light of the credibility of the Veteran's statements, his competency to report them, and the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for kidney disease is denied.

Service connection for tinnitus is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for bilateral hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran contends that his current bilateral hearing loss is a result of his exposure to noise in service.  The Board concedes that the Veteran was exposed to loud noise during his active duty service, as his DD Form 214 indicates that his MOS was a machinist.  See VBA Fast Letter 10-35 (September 2, 2010) (hazardous noise exposure conceded where a duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).

In June 2008, the Veteran underwent a VA audiological examination.  At that time, the audiologist explained that the pure tone responses suggested the Veteran's hearing was much worse than observed by the examiner.  In addition, there was poor inter-test agreement and inconsistent responses and the Veteran failed to comply with test procedures.  The audiologist declined to report the Veteran's results, as he found them to be invalid.  

In September 2008, the Veteran again underwent a VA audiological examination by the same audiologist.  The audiologist determined that the Veteran did not comply with test procedures.  He found that the Veteran's pure tone test results were not consistent with his conversational ability.  The audiologist concluded that the results obtained were non-organic, and he again declined to report them. 

In April 2009, the Veteran was seen for an audiology consult at VA.  At that time, he was found to have mild to severe mid to high frequency sensorineural hearing loss in the right ear, and mild to moderate in the left.  Testing results showed the auditory threshold were measured at 40 decibels in both ears at the frequency of 4000 Hertz; therefore, the Veteran meets the criteria for a hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  The VA audiologist-who performed the Veteran's previous two examinations-determined that the Veteran's results "seemed valid" and that the Veteran responded in a consistent manner.  However, the audiologist did not opine as to the etiology of the Veteran's bilateral hearing loss.

There is, therefore, no opinion of record for which the Board can use to properly evaluate the Veteran's claim for service connection for bilateral hearing loss.  As such, the Board finds that the Veteran should be afforded a new examination, preferably performed by a VA examiner other than the one who performed the June 2008, September 2008 and April 2009 examinations. 

The Board notes that the fact that hearing loss was not identified during service, or for many years after separating from service, is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).  Therefore, a showing of normal hearing upon separation, and even for several years following separation, is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.

Finally, the Veteran is advised that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a claimant's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. 
§ 3.655 (2015); VAOPGCPREC 4-91 (Feb. 13, 1991).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655(a)(2015)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to submit any additional updated private treatment records associated with hearing loss.  Ensure that that VA record is up to date.

2.  Arrange for the Veteran to undergo a new VA audiological examination, in order to address the etiology of his bilateral hearing loss, preferably by a VA audiologist other than the one who performed the June 2008, September 2008 and April 2009 exams.  Provide the electronic file, to include a copy of this remand, to the audiologist, who should indicate in the addendum report that the claims file was reviewed.

Following review of the claims file, the VA audiologist should confirm the diagnosis of hearing loss.  He or she is then asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  In this regard, the audiologist must consider the fact that the Board has conceded the Veteran's in-service noise exposure. 

In addition, the audiologist is asked to address the relationship, if any, between the Veteran's in-service ear infections and ear fungus, and his current bilateral hearing loss. 

In formulating the opinion, the audiologist should discuss the Veteran's history of noise exposure during and after service and should comment on the effects of any such exposure on his hearing loss.  Discuss the nature of hearing loss and whether hazardous noise exposure in service can result in a worsening of hearing loss throughout a lifetime, or is worsened or amplified by time or additional non-hazardous exposure.  The audiologist must provide a complete and thorough rationale for all conclusions reached.

If the audiologist is unable to provide the requested opinion without resorting to speculation, he or she must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the audiologist (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion). 

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to readjudicate the remaining claim on appeal.  If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


